444 So. 2d 1117 (1984)
INDUSTRIAL STEEL and CNA Insurance Group, Appellants,
v.
Wayne ROBINSON, Appellee.
No. AT-286.
District Court of Appeal of Florida, First District.
February 2, 1984.
Rehearing Denied March 1, 1984.
William G. Berzak, of Akerman, Senterfitt & Eidson, Orlando, and Bernard J. Zimmerman, Orlando, for appellants.
Beth A. Ferguson, of Meyers & Mooney, P.A., Orlando, for appellee.
PER CURIAM.
In this workers' compensation case the employer/carrier seeks review of an order of the deputy commissioner which does not dispose of all matured issues in controversy between the parties. In the decretal portion of the order, the deputy commissioner *1118 ordered the employer/carrier to, inter alia, "reimburse the claimant's wife for attendant care service retroactive from the date it was requested, as recommended by Dr. Rosenberg, the amount of which is to be determined by subsequent testimony at a later hearing." This order, in essence, establishes entitlement to benefits but reserves jurisdiction to determine the amount of benefits due. Because this order disposes of less than all matters which are ripe for determination it is interlocutory and not reviewable by appeal. Southern Wine & Spirits, Inc. v. Hernandez, 442 So. 2d 1061 (Fla. 1st DCA 1983); Sheffield Steel Products v. Tripp, 433 So. 2d 46 (Fla. 1st DCA 1983); Davis v. Hunt, 432 So. 2d 650 (Fla. 1st DCA 1983); La Croix Construction Co. v. Bush, 431 So. 2d 712 (Fla. 1st DCA 1983); Town of Palm Beach v. Watts, 426 So. 2d 1312 (Fla. 1st DCA 1982); Crown Hotel v. Friedman, 420 So. 2d 418 (Fla. 1st DCA 1982); Mills Electrical Contractors v. Marthens, 417 So. 2d 700 (Fla. 1st DCA 1982); rev. denied, 429 So. 2d 6 (Fla. 1983); State Department of Health and Rehabilitative Services v. Waters, 416 So. 2d 903 (Fla. 1st DCA 1982); General Electric Co. v. Hawkins, 413 So. 2d 836 (Fla. 1st DCA 1982); Wash House v. Tucker, 413 So. 2d 813 (Fla. 1st DCA 1982).
Accordingly, this appeal is dismissed sua sponte. Such dismissal shall not preclude subsequent review upon appeal from a final order.
SHIVERS, JOANOS and THOMPSON, JJ., concur.